 



EQUITY PURCHASE AGREEMENT

 

This equity purchase agreement is entered into as of September 15, 2017 (this
“Agreement”), by and between nFüsz, Inc., a Nevada corporation (the “Company”),
and Kodiak Capital Group, LLC, a Delaware limited liability company (the
“Investor”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Investor, from time to
time as provided herein, and the Investor shall purchase up to Two Million
Dollars ($2,000,000.00) of the Company’s Common Stock (as defined below);

 

NOW, THEREFORE, the parties hereto agree as follows:

 

ARTICLE I

CERTAIN DEFINITIONS

 

Section 1.1 DEFINED TERMS. As used in this Agreement, the following terms shall
have the following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):

 

“Agreement” shall have the meaning specified in the preamble hereof.

 

“Bankruptcy Law” means Title 11, U.S. Code, or any similar federal or state law
for the relief of debtors.

 

“Claim Notice” shall have the meaning specified in Section 9.3(a).

 

“Clearing Costs” shall mean all of the Investor’s broker and Transfer Agent
fees, excluding commissions.

 

“Clearing Date” shall be the date on which the Investor receives the Put Shares
as DWAC Shares in its brokerage account.

 

“Closing” shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.

 

“Closing Certificate” shall mean the closing certificate of the Company in the
form of Exhibit B hereto.

 

“Closing Date” shall mean the date that is 5 days after the Closing Request
Date.

 

“Closing Request Date” shall mean the date the Investors receive a Put Notice
from the Company.

 

“Commitment Note” shall mean the 5% promissory note in the principal amount of
$100,000.00, attached as Exhibit C hereto, to be issued by the Company to the
Investor as of the date hereof.

 

 

 

 

“Commitment Period” shall mean the period commencing on the Execution Date and
ending on the earlier of (i) the date on which the Investor shall have purchased
Put Shares pursuant to this Agreement equal to the Maximum Commitment Amount,
(ii) September 15, 2019, or (iii) written notice of termination by the Company
to the Investor upon a material breach of this Agreement by Investor.

 

“Common Stock” shall mean the Company’s common stock, $0.0001 par value per
share, and any shares of any other class of common stock whether now or
hereafter authorized, having the right to participate in the distribution of
dividends (as and when declared) and assets (upon liquidation of the Company).

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, right,
option, warrant or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Company” shall have the meaning specified in the preamble to this Agreement.

 

“Custodian” means any receiver, trustee, assignee, liquidator or similar
official under any Bankruptcy Law.

 

“Damages” shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys’ fees and disbursements and
costs and expenses of expert witnesses and investigation).

 

“Dispute Period” shall have the meaning specified in Section 9.3(a).

 

“DTC” shall mean The Depository Trust Company, or any successor performing
substantially the same function for the Company.

 

“DTC/FAST Program” shall mean the DTC’s Fast Automated Securities Transfer
Program.

 

“DWAC” shall mean Deposit Withdrawal at Custodian as defined by the DTC.

 

“DWAC Eligible” shall mean that (a) the Common Stock is eligible at DTC for full
services pursuant to DTC’s Operational Arrangements, including, without
limitation, transfer through DTC’s DWAC system, (b) the Company has been
approved (without revocation) by the DTC’s underwriting department, (c) the
Transfer Agent is approved as an agent in the DTC/FAST Program, (d) the Put
Shares are otherwise eligible for delivery via DWAC, and (e) the Transfer Agent
does not have a policy prohibiting or limiting delivery of the Put Shares, as
applicable, via DWAC.

 

“DWAC Shares” means shares of Common Stock that are (i) issued in electronic
form, (ii) freely tradable and transferable and without restriction on resale
and (iii) timely credited by the Company to the Investor’s or its designee’s
specified DWAC account with DTC under the DTC/FAST Program, or any similar
program hereafter adopted by DTC performing substantially the same function.

 

2

 

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

 

“Exchange Cap” shall have the meaning set forth in Section 7.1(c).

 

“Execution Date” shall mean the date of this Agreement.

 

“FINRA” shall mean the Financial Industry Regulatory Authority, Inc.

 

“Investment Amount” shall mean the Put Shares referenced in the Put Notice
multiplied by the Purchase Price.

 

“Indemnified Party” shall have the meaning specified in Section 9.2.

 

“Indemnifying Party” shall have the meaning specified in Section 9.2.

 

“Indemnity Notice” shall have the meaning specified in Section 9.3(e).

 

“Investment Notes” shall mean the two 5% promissory notes each in the principal
amount of $110,000 in the form attached hereto as Exhibit D.

 

“Investor” shall have the meaning specified in the preamble to this Agreement.

 

“Lien” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

 

“Market Price” shall mean the VWAP of the Common Stock on the Principal Market
during the Valuation Period, as reported by OTC Markets or such other Principal
Market.

 

“Material Adverse Effect” shall mean any effect on the business, operations,
properties, or financial condition of the Company and the Subsidiaries that is
material and adverse to the Company and the Subsidiaries and/or any condition,
circumstance, or situation that would prohibit or otherwise materially interfere
with the ability of the Company to enter into and perform its obligations under
any Transaction Document.

 

“Maximum Commitment Amount” shall mean Two Million Dollars ($2,000,000.00).

 

“Person” shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.

 

“Principal Market” shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, Nasdaq), or principal quotation systems (i.e. OTCQX, OTCQB, OTC Pink, the
OTC Bulletin Board), or other principal exchange or recognized quotation system
which is at the time the principal trading platform or market for the Common
Stock.

 

3

 

 

“Purchase Price” shall mean 80% of the Market Price on such date on which the
Purchase Price is calculated in accordance with the terms and conditions of this
Agreement.

 

“Put” shall mean the right of the Company to require the Investor to purchase
shares of Common Stock, subject to the terms and conditions of this Agreement.

 

“Put Date” shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).

 

“Put Notice” shall mean a written notice, substantially in the form of Exhibit A
hereto, to Investor setting forth the Put Shares which the Company intends to
require Investor to purchase pursuant to the terms of this Agreement.

 

“Put Shares” shall mean all shares of Common Stock issued, or that the Company
shall be entitled to issue, per any applicable Put Notice in accordance with the
terms and conditions of this Agreement.

 

“Registration Statement” shall have the meaning specified in Section 6.4.

 

“Regulation D” shall mean Regulation D promulgated under the Securities Act.

 

“Required Minimum” shall mean, as of any date, the maximum aggregate number of
shares of Common Stock then issued or potentially issuable in the future
pursuant to the Transaction Documents, including any shares issuable upon
conversion in full of the Commitment Note and the Investment Notes (the
“Underlying Shares”).

 

“Rule 144” shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.

 

“SEC” shall mean the United States Securities and Exchange Commission.

 

“SEC Documents” shall have the meaning specified in Section 4.5.

 

“Securities” means, collectively, the Put Shares, the Commitment Note, and any
shares underlying the Commitment Note.

 

“Securities Act” shall mean the Securities Act of 1933, as amended.

 

“Short Sales” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act.

 

“Subsidiary” means any Person the Company wholly-owns or controls, or in which
the Company, directly or indirectly, owns a majority of the voting stock or
similar voting interest, in each case that would be disclosable pursuant to Item
601(b)(21) of Regulation S-K promulgated under the Securities Act.

 

“Third Party Claim” shall have the meaning specified in Section 9.3(a).

 

4

 

 

“Trading Day” shall mean a day on which the Principal Market shall be open for
business.

 

“Transaction Documents” shall mean this Agreement, the Commitment Note, the
Investment Notes and all schedules and exhibits hereto and thereto.

 

“Transfer Agent” shall mean the current transfer agent of the Company, and any
successor transfer agent of the Company.

 

“Transfer Agent Instruction Letter” means the letter from the Company to the
Transfer Agent which instructs the Transfer Agent to issue the Put Shares and
the Underlying Shares pursuant to the Transaction Documents, in the form of
Exhibit D attached hereto.

 

“Valuation Period” shall mean the period of five (5) Trading Days immediately
preceding the Closing Date associated with the applicable Put Notice during
which the Purchase Price of the Common Stock is valued.

 

“Warrants” shall mean the three warrants to purchase up to an aggregate of
6,000,000 shares of the Company’s Common Stock, attached as Exhibit E, F and G
hereto, issued by the Company to the Investor as of the date hereof.

 

ARTICLE II

PURCHASE AND SALE OF COMMON STOCK

 

Section 2.1 PUTS. Upon the terms and conditions set forth herein (including,
without limitation, the provisions of Article VII), the Company shall have the
right, but not the obligation, to direct the Investor, by its delivery to the
Investor of a Put Notice from time to time, to purchase Put Shares in a minimum
amount not less than $25,000.00; provided that such minimum amount of Put Shares
may be decreased, maximum amount of Put Shares may be increased, and the Minimum
Pricing (as defined herein) may be decreased subject to the Investor’s approval;
and provided further that the amount of Put Shares shall not exceed the
Beneficial Ownership Limitation set forth in Section 7.1(g).

 

Section 2.2 MECHANICS.

 

(a) PUT NOTICE. At any time and from time to time during the Commitment Period,
except as provided in this Agreement, the Company may deliver a Put Notice to
Investor, subject to satisfaction of the conditions set forth in Section 7.2 and
otherwise provided herein. The Company shall deliver, or cause to be delivered,
the Put Shares as DWAC Shares to the Investor within two (2) Trading Days
following the Put Date.

 

(b) DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be deemed delivered on
(i) the Trading Day it is received by email by the Investor if such notice is
received on or prior to 8:30 a.m. New York time or (ii) the immediately
succeeding Trading Day if it is received by email after 8:30 a.m. New York time
on a Trading Day or at any time on a day which is not a Trading Day. The Company
shall not deliver another Put Notice to the Investor within ten (10) Trading
Days of a prior Put Notice, without the consent of Investor.

 

5

 

 

Section 2.3 CLOSINGS. If the value of the Put Shares delivered to the Investor
causes the Company to exceed the Maximum Commitment Amount, then the Investor
shall return to the Company the surplus amount of Put Shares associated with
such Put and the Purchase Price with respect to such Put shall be reduced by any
Clearing Costs related to the return of such Put Shares. The Closing of a Put
shall occur within two (2) Trading Days following the end of the respective
Valuation Period, whereby the Investor shall deliver the Investment Amount by
wire transfer of immediately available funds to an account designated by the
Company. In addition, on or prior to such Closing, each of the Company and the
Investor shall deliver to each other all documents, instruments and writings
required to be delivered or reasonably requested by either of them pursuant to
this Agreement in order to implement and effect the transactions contemplated
herein.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF INVESTOR

 

The Investor represents and warrants to the Company that:

 

Section 3.1 INTENT. The Investor is entering into this Agreement for its own
account and the Investor has no present arrangement (whether or not legally
binding) at any time to sell the Securities to or through any Person in
violation of the Securities Act or any applicable state securities laws;
provided, however, that the Investor reserves the right to dispose of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.

 

Section 3.2 NO LEGAL ADVICE FROM THE COMPANY. The Investor acknowledges that it
has had the opportunity to review this Agreement and the transactions
contemplated by this Agreement with its own legal counsel and investment and tax
advisors. The Investor is relying solely on such counsel and advisors and not on
any statements or representations of the Company or any of its representatives
or agents for legal, tax or investment advice with respect to this investment,
the transactions contemplated by this Agreement or the securities laws of any
jurisdiction.

 

Section 3.3 ACCREDITED INVESTOR. The Investor is an accredited investor as
defined in Rule 501(a)(3) of Regulation D, and the Investor has such experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in the Securities. The Investor acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.

 

Section 3.4 AUTHORITY. The Investor has the requisite power and authority to
enter into and perform its obligations under this Agreement and the other
Transaction Documents and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the other Transaction
Documents and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action and no further consent
or authorization of the Investor is required. Each Transaction Document to which
it is a party has been duly executed by the Investor, and when delivered by the
Investor in accordance with the terms hereof, will constitute the valid and
binding obligation of the Investor enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, or similar laws relating
to, or affecting generally the enforcement of, creditors’ rights and remedies or
by other equitable principles of general application.

 

6

 

 

Section 3.5 NOT AN AFFILIATE. The Investor is not an officer, director or
“affiliate” (as that term is defined in Rule 405 of the Securities Act) of the
Company.

 

Section 3.6 ORGANIZATION AND STANDING. The Investor is an entity duly
incorporated or formed, validly existing and in good standing under the laws of
the jurisdiction of its incorporation or formation with full right, corporate,
partnership, limited liability company or similar power and authority to enter
into and to consummate the transactions contemplated by this Agreement and the
other Transaction Documents.

 

Section 3.7 ABSENCE OF CONFLICTS. The execution and delivery of this Agreement
and the other Transaction Documents, and the consummation of the transactions
contemplated hereby and thereby and compliance with the requirements hereof and
thereof, will not (a) violate any law, rule, regulation, order, writ, judgment,
injunction, decree or award binding on the Investor, (b) violate any provision
of any indenture, instrument or agreement to which the Investor is a party or is
subject, or by which the Investor or any of its assets is bound, or conflict
with or constitute a material default thereunder, (c) result in the creation or
imposition of any lien pursuant to the terms of any such indenture, instrument
or agreement, or constitute a breach of any fiduciary duty owed by the Investor
to any third party, or (d) require the approval of any third-party (that has not
been obtained) pursuant to any material contract, instrument, agreement,
relationship or legal obligation to which the Investor is subject or to which
any of its assets, operations or management may be subject.

 

Section 3.8 DISCLOSURE; ACCESS TO INFORMATION. The Investor had an opportunity
to review copies of the SEC Documents filed on behalf of the Company and has had
access to all publicly available information with respect to the Company.

 

Section 3.9 MANNER OF SALE. At no time was the Investor presented with or
solicited by or through any leaflet, public promotional meeting, television
advertisement or any other form of general solicitation or advertising.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Investor that, except as disclosed in
the SEC Documents or except as set forth in the disclosure schedules hereto:

 

Section 4.1 ORGANIZATION OF THE COMPANY. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither the Company nor any Subsidiary is in violation nor default of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in a Material Adverse Effect and no proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.

 

7

 

 

Section 4.2 AUTHORITY. The Company has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and the
other Transaction Documents. The execution and delivery of this Agreement, the
other Transaction Documents and Warrants by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary corporate action and no further consent or authorization of the
Company or its Board of Directors or stockholders is required. Each of this
Agreement, the Warrants and the other Transaction Documents has been duly
executed and delivered by the Company and constitutes a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

 

Section 4.3 CAPITALIZATION. As of the date hereof, the authorized capital stock
of the Company consists of (a) 200,000,000 shares of Common Stock, par value of
$0.0001 per share, of which approximately 105,072,899 shares of Common Stock are
issued and outstanding and (b) 15,000,000 shares of preferred stock of which
409,500 shares are issued and outstanding. Except as set forth on Schedule 4.3,
the Company has not issued any capital stock since its most recently filed
periodic report under the Exchange Act, other than pursuant to the exercise of
employee stock options under the Company’s stock option plans, the issuance of
shares of Common Stock to employees pursuant to the Company’s employee stock
purchase plans and pursuant to the conversion and/or exercise of Common Stock
Equivalents outstanding as of the date of the most recently filed periodic
report under the Exchange Act. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as set forth
on Schedule 4.3 and except as a result of the purchase and sale of the
Securities, there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. The
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investor) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under any of such
securities. There are no stockholders agreements, voting agreements or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

 

8

 

 

Section 4.4 LISTING AND MAINTENANCE REQUIREMENTS. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has
taken no action designed to, or which to its knowledge is likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act nor has the Company received any notification that the SEC is contemplating
terminating such registration. The Company has not, in the twelve (12) months
preceding the date hereof, received notice from the Principal Market on which
the Common Stock is or has been listed or quoted to the effect that the Company
is not in compliance with the listing or maintenance requirements of such
Principal Market. The Company is, and has no reason to believe that it will not
in the foreseeable future continue to be, in compliance with all such listing
and maintenance requirements.

 

Section 4.5 SEC DOCUMENTS; DISCLOSURE. Except as set forth on Schedule 4.5, the
Company has filed all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) thereof, for the one (1) year
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Documents”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and other federal
laws, rules and regulations applicable to such SEC Documents, and none of the
SEC Documents when filed contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents comply as to form and substance in all material respects
with applicable accounting requirements and the published rules and regulations
of the SEC or other applicable rules and regulations with respect thereto. Such
financial statements have been prepared in accordance with generally accepted
accounting principles applied on a consistent basis during the periods involved
(except (a) as may be otherwise indicated in such financial statements or the
notes thereto or (b) in the case of unaudited interim statements, to the extent
they may not include footnotes or may be condensed or summary statements) and
fairly present in all material respects the financial position of the Company as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments). Except with respect to the material
terms and conditions of the transactions contemplated by the Transaction
Documents, the Company confirms that neither it nor any other Person acting on
its behalf has provided the Investor or its agents or counsel with any
information that it believes constitutes or might constitute material,
non-public information. The Company understands and confirms that the Investor
will rely on the foregoing representation in effecting transactions in
securities of the Company.

 

Section 4.6 VALID ISSUANCES. The Securities are duly authorized and, when issued
and paid for in accordance with the applicable Transaction Documents, will be
duly and validly issued, fully paid, and non-assessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.

 

9

 

 

Section 4.7 NO CONFLICTS. The execution, delivery and performance of this
Agreement and the other Transaction Documents by the Company and the
consummation by the Company of the transactions contemplated hereby and thereby,
including, without limitation, the issuance of the Put Shares, Commitment Note,
and the Underlying Shares, do not and will not: (a) result in a violation of the
Company’s or any Subsidiary’s certificate or articles of incorporation, by-laws
or other organizational or charter documents, (b) conflict with, or constitute a
material default (or an event that with notice or lapse of time or both would
become a material default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture, instrument or any “lock-up” or similar provision of any
underwriting or similar agreement to which the Company or any Subsidiary is a
party, or (c) result in a violation of any federal, state or local law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations) applicable to the Company or any Subsidiary or by which
any property or asset of the Company or any Subsidiary is bound or affected
(except for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
have a Material Adverse Effect) nor is the Company otherwise in violation of,
conflict with or in default under any of the foregoing. The business of the
Company is not being conducted in violation of any law, ordinance or regulation
of any governmental entity, except for possible violations that either singly or
in the aggregate do not and will not have a Material Adverse Effect. The Company
is not required under federal, state or local law, rule or regulation to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement or the other Transaction Documents
(other than any SEC, FINRA or state securities filings that may be required to
be made by the Company subsequent to any Closing or any registration statement
that may be filed pursuant hereto); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of Investor herein.

 

Section 4.8 NO MATERIAL ADVERSE CHANGE. No event has occurred that would have a
Material Adverse Effect on the Company that has not been disclosed in subsequent
SEC filings.

 

Section 4.9 LITIGATION AND OTHER PROCEEDINGS. Except as disclosed in the SEC
Documents or as set forth on Schedule 4.9, there are no actions, suits,
investigations, inquiries or proceedings pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties, nor has the Company received any written or oral
notice of any such action, suit, proceeding, inquiry or investigation, which
would have a Material Adverse Effect. No judgment, order, writ, injunction or
decree or award has been issued by or, to the knowledge of the Company,
requested of any court, arbitrator or governmental agency which would have a
Material Adverse Effect. There has not been, and to the knowledge of the
Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any Subsidiary or any current or former director or
officer of the Company or any Subsidiary.

 

Section 4.10 REGISTRATION RIGHTS. Except as set forth on Schedule 4.10, no
Person (other than the Investor) has any right to cause the Company to effect
the registration under the Securities Act of any securities of the Company or
any Subsidiary.

 

10

 

 

ARTICLE V

COVENANTS OF INVESTOR

 

Section 5.1 COMPLIANCE WITH LAW; TRADING IN SECURITIES. The Investor’s trading
activities with respect to shares of Common Stock will be in compliance with all
applicable state and federal securities laws and regulations and the rules and
regulations of FINRA and the Principal Market.

 

Section 5.2 SHORT SALES AND CONFIDENTIALITY. Neither the Investor, nor any
affiliate of the Investor acting on its behalf or pursuant to any understanding
with it, will execute any Short Sales during the period from the date hereof to
the end of the Commitment Period. For the purposes hereof, and in accordance
with Regulation SHO, the sale after delivery of a Put Notice of such number of
shares of Common Stock reasonably expected to be purchased under a Put Notice
shall not be deemed a Short Sale. The Investor shall, until such time as the
transactions contemplated by this Agreement are publicly disclosed by the
Company in accordance with the terms of this Agreement, maintain the
confidentiality of the existence and terms of this transaction and the
information included in the Transaction Documents.

 

ARTICLE VI

COVENANTS OF THE COMPANY

 

Section 6.1 RESERVATION OF COMMON STOCK. The Company shall maintain a reserve
from its duly authorized shares of Common Stock equal to ___ shares to satisfy
its obligation to issue the Put Shares and the Underlying Shares in accordance
with the terms of this Agreement, the Commitment Note and the Investment Notes.

 

Section 6.2 LISTING OF COMMON STOCK. The Company shall promptly secure the
listing of all of the Put Shares and Underlying Shares to be issued to the
Investor hereunder on the Principal Market (subject to official notice of
issuance) and shall use commercially reasonable best efforts to maintain, so
long as any shares of Common Stock shall be so listed, the listing of all such
Put Shares and Underlying Shares from time to time issuable hereunder. The
Company shall use its commercially reasonable efforts to continue the listing
and trading of the Common Stock on the Principal Market (including, without
limitation, maintaining sufficient net tangible assets) and will comply in all
respects with the Company’s reporting, filing and other obligations under the
bylaws or rules of FINRA and the Principal Market.

 

Section 6.3 OTHER EQUITY LINES AND CONVERTIBLE NOTES. So long as this Agreement
remains in effect, the Company covenants and agrees that it will not, without
the prior written consent of the Investor, enter into any other equity line of
credit agreement with any other party or issue any promissory note convertible
into common stock to any other party. For the avoidance of doubt, nothing
contained in the Transaction Documents shall restrict, or require the Investor’s
consent for, any agreement providing for the issuance or distribution of any
equity securities of the Company pursuant to any agreement or arrangement that
is not covered in this Section 6.3.

 

11

 

 

Section 6.4 FILING OF CURRENT REPORT AND REGISTRATION STATEMENT. The Company
agrees that it shall file a Current Report on Form 8-K, including the
Transaction Documents as exhibits thereto, with the SEC within the time required
by the Exchange Act, relating to the transactions contemplated by, and
describing the material terms and conditions of, the Transaction Documents (the
“Current Report”). The Company shall permit the Investor to review and comment
upon the final pre-filing draft version of the Current Report at least two (2)
Trading Days prior to its filing with the SEC, and the Company shall give
reasonable consideration to all such comments. The Investor shall use its
reasonable best efforts to comment upon the final pre-filing draft version of
the Current Report within one (1) Trading Day from the date the Investor
receives it from the Company. The Company shall also file with the SEC, within
thirty (30) calendar days from the date hereof, a new registration statement
(the “Registration Statement”) covering only the resale of the Put Shares.

 

ARTICLE VII

CONDITIONS TO DELIVERY OF

PUT NOTICES AND CONDITIONS TO CLOSING

 

Section 7.1 CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO ISSUE AND SELL
PUT SHARES. The right of the Company to issue and sell the Put Shares to the
Investor is subject to the satisfaction of each of the conditions set forth
below:

 

(a) ACCURACY OF INVESTOR’S REPRESENTATIONS AND WARRANTIES. The representations
and warranties of the Investor shall be true and correct in all material
respects as of the date of this Agreement and as of the date of each Closing as
though made at each such time.

 

(b) PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Investor at
or prior to such Closing.

 

(c) PRINCIPAL MARKET REGULATION. The Company shall not issue any Put Shares, and
the Investor shall not have the right to receive any Put Shares, if the issuance
of such Put Shares would exceed the aggregate number of shares of Common Stock
which the Company may issue without breaching the Company’s obligations under
the rules or regulations of the Principal Market (the “Exchange Cap”).

 

Section 7.2 CONDITIONS PRECEDENT TO THE OBLIGATION OF INVESTOR TO PURCHASE PUT
SHARES. The obligation of the Investor hereunder to purchase Put Shares is
subject to the satisfaction of each of the following conditions:

 

(a) EFFECTIVE REGISTRATION STATEMENT. The Registration Statement, and any
amendment or supplement thereto, shall remain effective for the resale by the
Investor of the Put Shares and the Underlying Shares and (i) neither the Company
nor the Investor shall have received notice that the SEC has issued or intends
to issue a stop order with respect to such Registration Statement or that the
SEC otherwise has suspended or withdrawn the effectiveness of such Registration
Statement, either temporarily or permanently, or intends or has threatened to do
so and (ii) no other suspension of the use of, or withdrawal of the
effectiveness of, such Registration Statement or related prospectus shall exist.

 

12

 

 

(b) ACCURACY OF THE COMPANY’S REPRESENTATIONS AND WARRANTIES. The
representations and warranties of the Company shall be true and correct in all
material respects as of the date of this Agreement and as of the date of each
Closing (except for representations and warranties specifically made as of a
particular date).

 

(c) PERFORMANCE BY THE COMPANY. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company.

 

(d) NO INJUNCTION. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or adopted by any
court or governmental authority of competent jurisdiction that prohibits or
directly and materially adversely affects any of the transactions contemplated
by the Transaction Documents, and no proceeding shall have been commenced that
may have the effect of prohibiting or materially adversely affecting any of the
transactions contemplated by the Transaction Documents.

 

(e) ADVERSE CHANGES. Since the date of filing of the Company’s most recent SEC
Document, no event that had or is reasonably likely to have a Material Adverse
Effect has occurred.

 

(f) NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The trading of the
Common Stock shall not have been suspended by the SEC, the Principal Market or
FINRA, or otherwise halted for any reason, and the Common Stock shall have been
approved for listing or quotation on and shall not have been delisted from the
Principal Market. In the event of a suspension, delisting, or halting for any
reason, of the trading of the Common Stock, as contemplated by this Section
7.2(f), the Investor shall have the right to return to the Company any remaining
amount of Put Shares associated with such Put, and the Purchase Price with
respect to such Put shall be reduced accordingly.

 

(g) BENEFICIAL OWNERSHIP LIMITATION. The number of Put Shares then to be
purchased by the Investor shall not exceed the number of such shares that, when
aggregated with all other shares of Common Stock then owned by the Investor
beneficially or deemed beneficially owned by the Investor, would result in the
Investor owning more than the Beneficial Ownership Limitation (as defined
below), as determined in accordance with Section 16 of the Exchange Act and the
regulations promulgated thereunder. For purposes of this Section 7.2(g), in the
event that the amount of Common Stock outstanding, as determined in accordance
with Section 16 of the Exchange Act and the regulations promulgated thereunder,
is greater on a Closing Date than on the date upon which the Put Notice
associated with such Closing Date is given, the amount of Common Stock
outstanding on such Closing Date shall govern for purposes of determining
whether the Investor, when aggregating all purchases of Common Stock made
pursuant to this Agreement, would own more than the Beneficial Ownership
Limitation following such Closing Date. The “Beneficial Ownership Limitation”
shall be 9.99% of the number of shares of the Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock
issuable pursuant to a Put Notice.

 

13

 

 

(h) PRINCIPAL MARKET REGULATION. The issuance of the Put Shares shall not exceed
the Exchange Cap.

 

(i) NO KNOWLEDGE. The Company shall have no knowledge of any event more likely
than not to have the effect of causing the Registration Statement to be
suspended or otherwise ineffective (which event is more likely than not to occur
within the fifteen (15) Trading Days following the Trading Day on which such Put
Notice is deemed delivered).

 

(j) NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance of the Put
Shares shall not violate the shareholder approval requirements of the Principal
Market.

 

(k) OFFICER’S CERTIFICATE. On the date of delivery of each Put Notice, the
Investor shall have received the Closing Certificate executed by an executive
officer of the Company and to the effect that all the conditions to such Closing
shall have been satisfied as of the date of each such certificate.

 

(l) DWAC ELIGIBLE. The Common Stock must be DWAC Eligible and not subject to a
“DTC chill.”

 

(m) SEC DOCUMENTS. All reports, schedules, registrations, forms, statements,
information and other documents required to have been filed by the Company with
the SEC pursuant to the reporting requirements of the Exchange Act shall have
been filed with the SEC within the applicable time periods prescribed for such
filings under the Exchange Act.

 

(n) TRANSFER AGENT INSTRUCTION LETTER. The Transfer Agent Instruction Letter
shall have been executed and delivered by the Company to the Transfer Agent and
acknowledged and agreed to in writing by the Transfer Agent.

 

(o) RESERVE. The Company shall have reserved sufficient shares of its Common
Stock for the Investor, pursuant to the terms of this Agreement and all other
contracts between the Company and Investor.

 

(p) MINIMUM PRICING. The lowest closing bid price of the Common Stock in the
five (5) Trading Days immediately preceding the respective Put Date must exceed
$0.001 per share (the “Minimum Pricing”).

 

ARTICLE VIII

LEGENDS

 

Section 8.1 NO RESTRICTIVE STOCK LEGEND. No restrictive stock legend shall be
placed on the share certificates representing the Put Shares.

 

14

 

 

Section 8.2 INVESTOR’S COMPLIANCE. Nothing in this Article VIII shall affect in
any way the Investor’s obligations hereunder to comply with all applicable
securities laws upon the sale of the Common Stock.

 

ARTICLE IX

NOTICES; INDEMNIFICATION

 

Section 9.1 NOTICES. All notices, demands, requests, consents, approvals, and
other communications required or permitted hereunder shall be in writing and,
unless otherwise specified herein, shall be (a) personally served, (b) deposited
in the mail, registered or certified, return receipt requested, postage prepaid,
(c) delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, or email as a PDF, addressed as set
forth below or to such other address as such party shall have specified most
recently by written notice given in accordance herewith. Any notice or other
communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by email at the address designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (ii) on the second business day following the date
of mailing by express courier service or on the fifth business day after
deposited in the mail, in each case, fully prepaid, addressed to such address,
or upon actual receipt of such mailing, whichever shall first occur.

 

The addresses for such communications shall be:

 

If to the Company:

nFüsz, Inc.

344 S. Hauser Blvd., Suite 414

Los Angeles, CA 90036

Email: rory@nFusz.com

Attention: Rory Cutaia, CEO

 

If to the Investor:

 

Kodiak Capital Group, LLC

260 Newport Center Drive

Newport Beach, CA 92660

Email: investments@kodiakfunds.com

Attention: Ryan Hodson, Managing Director

 

Either party hereto may from time to time change its address or email for
notices under this Section 9.1 by giving at least ten (10) days’ prior written
notice of such changed address to the other party hereto.

 

15

 

 

Section 9.2 INDEMNIFICATION. Each party (an “Indemnifying Party”) agrees to
indemnify and hold harmless the other party along with its officers, directors,
employees, and authorized agents, and each Person or entity, if any, who
controls such party within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act (an “Indemnified Party”) from and against any
Damages, joint or several, and any action in respect thereof to which the
Indemnified Party becomes subject to, resulting from, arising out of or relating
to (i) any misrepresentation, breach of warranty or nonfulfillment of or failure
to perform any covenant or agreement on the part of the Indemnifying Party
contained in this Agreement, (ii) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or any
post-effective amendment thereof or supplement thereto, or the omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, (iii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus or contained in the final prospectus (as amended or
supplemented, if the Company files any amendment thereof or supplement thereto
with the SEC) or the omission or alleged omission to state therein any material
fact necessary to make the statements made therein, in the light of the
circumstances under which the statements therein were made, not misleading, or
(iv) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any state securities law or any rule or regulation under the
Securities Act, the Exchange Act or any state securities law, as such Damages
are incurred, except to the extent such Damages result primarily from the
Indemnified Party’s failure to perform any covenant or agreement contained in
this Agreement or the Indemnified Party’s negligence, recklessness or bad faith
in performing its obligations under this Agreement; provided, however, that the
foregoing indemnity agreement shall not apply to any Damages of an Indemnified
Party to the extent, but only to the extent, arising out of or based upon any
untrue statement or alleged untrue statement or omission or alleged omission
made by an Indemnifying Party in reliance upon and in conformity with written
information furnished to the Indemnifying Party by the Indemnified Party
expressly for use in the Registration Statement, any post-effective amendment
thereof or supplement thereto, or any preliminary prospectus or final prospectus
(as amended or supplemented).

 

Section 9.3 METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for
indemnification by any Indemnified Party under Section 9.2 shall be asserted and
resolved as follows:

 

(a) In the event any claim or demand in respect of which an Indemnified Party
might seek indemnity under Section 9.2 is asserted against or sought to be
collected from such Indemnified Party by a Person other than a party hereto or
an affiliate thereof (a “Third Party Claim”), the Indemnified Party shall
deliver a written notification, enclosing a copy of all papers served, if any,
and specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party’s claim for indemnification that is being asserted under any
provision of Section 9.2 against an Indemnifying Party, together with the amount
or, if not then reasonably ascertainable, the estimated amount, determined in
good faith, of such Third Party Claim (a “Claim Notice”) with reasonable
promptness to the Indemnifying Party. If the Indemnified Party fails to provide
the Claim Notice with reasonable promptness after the Indemnified Party receives
notice of such Third Party Claim, the Indemnifying Party shall not be obligated
to indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party’s ability to defend has been prejudiced by
such failure of the Indemnified Party. The Indemnifying Party shall notify the
Indemnified Party as soon as practicable within the period ending thirty (30)
calendar days following receipt by the Indemnifying Party of either a Claim
Notice or an Indemnity Notice (as defined below) (the “Dispute Period”) whether
the Indemnifying Party disputes its liability or the amount of its liability to
the Indemnified Party under Section 9.2 and whether the Indemnifying Party
desires, at its sole cost and expense, to defend the Indemnified Party against
such Third Party Claim.

 

16

 

 

(i) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section 9.3(a), then the
Indemnifying Party shall have the right to defend, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, such Third Party Claim by all appropriate proceedings, which
proceedings shall be vigorously and diligently prosecuted by the Indemnifying
Party to a final conclusion or will be settled at the discretion of the
Indemnifying Party (but only with the consent of the Indemnified Party in the
case of any settlement that provides for any relief other than the payment of
monetary damages or that provides for the payment of monetary damages as to
which the Indemnified Party shall not be indemnified in full pursuant to Section
9.2). The Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof; provided, however,
that the Indemnified Party may, at the sole cost and expense of the Indemnified
Party, at any time prior to the Indemnifying Party’s delivery of the notice
referred to in the first sentence of this clause (i), file any motion, answer or
other pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its interests; and provided,
further, that if requested by the Indemnifying Party, the Indemnified Party
will, at the sole cost and expense of the Indemnifying Party, provide reasonable
cooperation to the Indemnifying Party in contesting any Third Party Claim that
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Third Party Claim
controlled by the Indemnifying Party pursuant to this clause (i), and except as
provided in the preceding sentence, the Indemnified Party shall bear its own
costs and expenses with respect to such participation. Notwithstanding the
foregoing, the Indemnified Party may take over the control of the defense or
settlement of a Third Party Claim at any time if it irrevocably waives its right
to indemnity under Section 9.2 with respect to such Third Party Claim.

 

(ii) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives such notice
but fails to prosecute vigorously and diligently or settle the Third Party
Claim, or if the Indemnifying Party fails to give any notice whatsoever within
the Dispute Period, then the Indemnified Party shall have the right to defend,
at the sole cost and expense of the Indemnifying Party, the Third Party Claim by
all appropriate proceedings, which proceedings shall be prosecuted by the
Indemnified Party in a reasonable manner and in good faith or will be settled at
the discretion of the Indemnified Party(with the consent of the Indemnifying
Party, which consent will not be unreasonably withheld). The Indemnified Party
will have full control of such defense and proceedings, including any compromise
or settlement thereof; provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party, provide reasonable cooperation to the Indemnified Party and
its counsel in contesting any Third Party Claim which the Indemnified Party is
contesting. Notwithstanding the foregoing provisions of this clause (ii), if the
Indemnifying Party has notified the Indemnified Party within the Dispute Period
that the Indemnifying Party disputes its liability or the amount of its
liability hereunder to the Indemnified Party with respect to such Third Party
Claim and if such dispute is resolved in favor of the Indemnifying Party in the
manner provided in clause (iii) below, the Indemnifying Party will not be
required to bear the costs and expenses of the Indemnified Party’s defense
pursuant to this clause (ii) or of the Indemnifying Party’s participation
therein at the Indemnified Party’s request, and the Indemnified Party shall
reimburse the Indemnifying Party in full for all reasonable costs and expenses
incurred by the Indemnifying Party in connection with such litigation. The
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this clause (ii), and
the Indemnifying Party shall bear its own costs and expenses with respect to
such participation.

 

17

 

 

(iii) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under Section 9.2 or fails to notify the
Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.

 

(b) In the event any Indemnified Party should have a claim under Section 9.2
against the Indemnifying Party that does not involve a Third Party Claim, the
Indemnified Party shall deliver a written notification of a claim for indemnity
under Section 9.2 specifying the nature of and basis for such claim, together
with the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an “Indemnity Notice”) with reasonable
promptness to the Indemnifying Party. The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such party’s rights hereunder except
to the extent that the Indemnifying Party demonstrates that it has been
irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.

 

(c) The Indemnifying Party agrees to pay the Indemnified Party, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.

 

(d) The indemnity provisions contained herein shall be in addition to (i) any
cause of action or similar rights of the Indemnified Party against the
Indemnifying Party or others, and (ii) any liabilities the Indemnifying Party
may be subject to.

 

18

 

 

ARTICLE X

MISCELLANEOUS

 

Section 10.1 GOVERNING LAW; JURISDICTION. This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Nevada without
regard to the principles of conflicts of law. Each of the Company and the
Investor hereby submits to the exclusive jurisdiction of the United States
federal and state courts located in Kansas, County of Johnson, with respect to
any dispute arising under the Transaction Documents or the transactions
contemplated thereby.

 

Section 10.2 JURY TRIAL WAIVER. The Company and the Investor hereby waive a
trial by jury in any action, proceeding or counterclaim brought by either of the
parties hereto against the other in respect of any matter arising out of or in
connection with the Transaction Documents.

 

Section 10.3 ASSIGNMENT. This Agreement shall be binding upon and inure to the
benefit of the Company and the Investor and their respective successors. Neither
this Agreement nor any rights of the Investor or the Company hereunder may be
assigned by either party to any other Person.

 

Section 10.4 NO THIRD PARTY BENEFICIARIES. This Agreement is intended for the
benefit of the Company and the Investor and their respective successors, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as set forth in Section 9.3.

 

Section 10.5 TERMINATION. The Company may terminate this Agreement at any time
by written notice to the Investor in the event of a material breach of this
Agreement by the Investor. In addition, this Agreement shall automatically
terminate on the earlier of (i) the end of the Commitment Period; (ii) the date
that the Company sells and the Investor purchases the Maximum Commitment Amount;
(iii) the date in which the Registration Statement is no longer effective, or
(iv) the date that, pursuant to or within the meaning of any Bankruptcy Law, the
Company commences a voluntary case or any Person commences a proceeding against
the Company, a Custodian is appointed for the Company or for all or
substantially all of its property or the Company makes a general assignment for
the benefit of its creditors; provided, however, that the provisions of Articles
III, IV, V, VI, IX and the agreements and covenants of the Company and the
Investor set forth in Article X shall survive the termination of this Agreement.

 

Section 10.6 ENTIRE AGREEMENT. The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the Company
and the Investor with respect to the matters covered herein and therein and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

19

 

 

Section 10.7 FEES AND EXPENSES. Except as expressly set forth in the Transaction
Documents or any other writing to the contrary, each party shall pay the fees
and expenses of its advisers, counsel, accountants and other experts, if any,
and all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all Transfer Agent fees (including, without limitation, any fees
required for same-day processing of any instruction letter delivered by the
Company), stamp taxes and other taxes and duties levied in connection with the
delivery of any Securities to the Investor. Upon execution of this Agreement,
the Company shall issue the Commitment Note and Warrant to Investor for its
commitment to enter into this Agreement. The Commitment Note and Warrant shall
be earned in full upon the execution of this Agreement, and the Commitment Note
and Warrant is not contingent upon any other event or condition, including but
not limited to the effectiveness of the Registration Statement or the Company’s
submission of a Put Notice to the Investor.

 

Section 10.8 COUNTERPARTS. This Agreement may be executed in multiple
counterparts, each of which may be executed by less than all of the parties and
shall be deemed to be an original instrument which shall be enforceable against
the parties actually executing such counterparts and all of which together shall
constitute one and the same instrument. This Agreement may be delivered to the
other parties hereto by email of a copy of this Agreement bearing the signature
of the parties so delivering this Agreement.

 

Section 10.9 SEVERABILITY. In the event that any provision of this Agreement
becomes or is declared by a court of competent jurisdiction to be illegal,
unenforceable or void, this Agreement shall continue in full force and effect
without said provision; provided that such severability shall be ineffective if
it materially changes the economic benefit of this Agreement to any party.

 

Section 10.10 FURTHER ASSURANCES. Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

Section 10.11 NO STRICT CONSTRUCTION. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

Section 10.12 EQUITABLE RELIEF. The Company recognizes that in the event that it
fails to perform, observe, or discharge any or all of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to the Investor.
The Company therefore agrees that the Investor shall be entitled to temporary
and permanent injunctive relief in any such case without the necessity of
proving actual damages.

 

Section 10.13 TITLE AND SUBTITLES. The titles and subtitles used in this
Agreement are used for the convenience of reference and are not to be considered
in construing or interpreting this Agreement.

 

20

 

 

Section 10.14 AMENDMENTS; WAIVERS. No provision of this Agreement may be amended
or waived by the parties from and after the date that is one (1) Trading Day
immediately preceding the initial filing of the Registration Statement with the
SEC. Subject to the immediately preceding sentence, (i) no provision of this
Agreement may be amended other than by a written instrument signed by both
parties hereto and (ii) no provision of this Agreement may be waived other than
in a written instrument signed by the party against whom enforcement of such
waiver is sought. No failure or delay in the exercise of any power, right or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.

 

Section 10.15 PUBLICITY. The Company and the Investor shall consult with each
other in issuing any press releases or otherwise making public statements with
respect to the transactions contemplated hereby and no party shall issue any
such press release or otherwise make any such public statement, other than as
required by law, without the prior written consent of the other parties, which
consent shall not be unreasonably withheld or delayed, except that no prior
consent shall be required if such disclosure is required by law, in which such
case the disclosing party shall provide the other party with prior notice of
such public statement. Notwithstanding the foregoing, the Company shall not
publicly disclose the name of the Investor without the prior written consent of
the Investor, except to the extent required by law. The Investor acknowledges
that this Agreement and all or part of the Transaction Documents may be deemed
to be “material contracts,” as that term is defined by Item 601(b)(10) of
Regulation S-K, and that the Company may therefore be required to file such
documents as exhibits to reports or registration statements filed under the
Securities Act or the Exchange Act. The Investor further agrees that the status
of such documents and materials as material contracts shall be determined solely
by the Company, in consultation with its counsel.

 

[Signature Page Follows]

 

21

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

  nFÜSZ, INC.       By:     Name: Rory J. Cutaia   Title: Chief Executive
Officer

 

  KODIAK CAPITAL GROUP, LLC       By:     Name: Ryan Hodson   Title: Managing
Director

 

[Signature Page to equity purchase agreement]

 

22

 

 

DISCLOSURE SCHEDULES TO

EQUITY PURCHASE AGREEMENT

 

Schedule 4.3 – Capitalization

 

Participation rights issued to Red Diamond.

 

Schedule 4.5 – SEC Documents

 

None.

 

Schedule 4.9 – Litigation

 

None.

 

Schedule 4.10 – Registration Rights

 

None.

 

23

 

EXHIBIT A

 

FORM OF PUT NOTICE

 

TO: KODIAK CAPITAL GROUP, LLC

 

We refer to the equity purchase agreement, dated as of September 15, 2017, (the
“Agreement”), entered into by and between nFüsz, Inc. and you. Capitalized terms
defined in the Agreement shall, unless otherwise defined herein, have the same
meaning when used herein.

 

We hereby:

 

1) Give you notice that we require you to purchase Put Shares; and

 

2) Certify that, as of the date hereof, the conditions set forth in Section 7.2
of the Agreement are satisfied.

 

  nFÜSZ, INC.       By:     Name: Rory J. Cutaia   Title: Chief Executive
Officer

 

24

 

 

EXHIBIT B

 

FORM OF OFFICER’S CERTIFICATE

OF nFÜSZ, INC.

 

Pursuant to Section 7.2(k) of that certain equity purchase agreement, dated as
of September 15, 2017 (the “Agreement”), by and between nFüsz, Inc. (the
“Company”) and Kodiak Capital Group, LLC (the “Investor”), the undersigned, in
his capacity as Chief Executive Officer of the Company, and not in his
individual capacity, hereby certifies, as of the date hereof (such date, the
“Condition Satisfaction Date”), the following:

 

1. The representations and warranties of the Company are true and correct in all
material respects as of the Condition Satisfaction Date as though made on the
Condition Satisfaction Date (except for representations and warranties
specifically made as of a particular date) with respect to all periods, and as
to all events and circumstances occurring or existing to and including the
Condition Satisfaction Date, except for any conditions which have temporarily
caused any representations or warranties of the Company set forth in the
Agreement to be incorrect and which have been corrected with no continuing
impairment to the Company or the Investor; and

 

2. All of the conditions precedent to the obligation of the Investor to purchase
Put Shares set forth in the Agreement, including but not limited to Section 7.2
of the Agreement, have been satisfied as of the Condition Satisfaction Date.

 

Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.

 

IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the
September __, 2017.

 

  By:     Name: Rory J. Cutaia   Title: Chief Executive Officer

 

25

 

 

EXHIBIT C

 

COMMITMENT NOTE

 

26

 

 

EXHIBIT D

 

FORM OF INVESTMENT NOTE

 

27

 

 

EXHIBIT E

 

FORM OF TRANSFER AGENT

INSTRUCTION LETTER

 

28

 

 

EXHIBIT F

 

FORM OF FIRST WARRANT

 

29

 

 

EXHIBIT G

 

FORM OF SECOND WARRANT

 

30

 

 

EXHIBIT H

 

FORM OF THIRD WARRANT

 



31

 

 